 Case 3:19-cv-02231-M Document 105 Filed 05/18/21              Page 1 of 1 PageID 1832



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GRACE OWENS,

      Plaintiff,

v.                                               Civil Action No. 3:19-cv-02231-M

CIRCASSIA PHARMACEUTICALS, INC.,

      Defendant.



                                         ORDER

      Before the Court is Plaintiff’s Unopposed Motion to Withdraw as Counsel (ECF No.

102). The Motion is GRANTED.

      IT IS ORDERED that David Norris is withdrawn as attorney of record for Plaintiff.

      SO ORDERED.

      May 18, 2021.

                                                          BARBARA M. G. LYNN
                                                          CHIEF JUDGE




                                             1
